Citation Nr: 0411691	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.



This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision that, inter alia, denied 
service connection for non-Hodgkin's lymphoma (claimed as due 
to Agent Orange exposure), and for skin rashes.  The veteran 
submitted a notice of disagreement (NOD) in January 2002, and 
the RO issued a statement of the case (SOC) in July 2002.  
The RO received the veteran's substantive appeal in July 
2002.  In his substantive appeal, the veteran limited his 
appeal to the denial of service connection for non-Hodgkin's 
lymphoma.  
  
For reasons expressed below, this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

In correspondence submitted in June 2002, the veteran 
indicated that he desired a hearing before a local hearing 
officer at the RO.  It does not appear that a hearing was 
scheduled, and one should be.  Moreover, since such hearings 
are scheduled by the RO, the Board must remand the case to 
the RO for that purpose, to ensure full compliance with due 
process requirements.   See 38 C.F.R. § 20.700 (2003).

The evidence of record includes diagnosis and treatment of 
non-Hodgkin's lymphoma, and the veteran's assertions that he 
was exposed to herbicides in service when stationed in 
Southeast Asia with the 291st Transportation Company, 519th 
Battalion.  The veteran and his representative contend that 
service connection is warranted for non-Hodgkin's lymphoma as 
a result of the veteran's exposure to herbicide during 
service.  In this regard, the Board finds that further 
development of the claim is needed. 

Although there is a presumption of exposure to herbicides (to 
include Agent Orange) for all veterans that served in Vietnam 
during the Vietnam Era (see Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001)), in this case, the veteran did not serve in Vietnam.  
That notwithstanding, the Board finds that the RO should 
attempt to verify, through official channels, the likelihood 
of the veteran's exposure to herbicides in service in 
locations other than Vietnam.  If in-service exposure to 
herbicides to include Agent Orange is established, the RO 
should undergo other action appropriate to adjudicating the 
claim (to include obtaining a medical opinion as a medical 
nexus, if any, between in-service Agent Orange and his non-
Hodgkin's lymphoma, if appropriate).  

The veteran is hereby advised that, if an examination is 
scheduled, the veteran is hereby advised that a  failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination, the RO must obtain and 
associate with the claims file copy(ies) of any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA (to include arranging for 
medical examination and an opinion, if appropriate) prior to 
adjudicating the claim on appeal.  The supplemental SOC 
(SSOC) that explains the basis for the RO's determinations 
must include citation to the current, pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. § 3.159 
(2003)-not previously cited.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should attempt to verify, 
through official channels, the likelihood 
of the veteran's exposure to herbicides 
in service in locations other than 
Vietnam-specifically, in assignments at 
the Bo Fai airstrip in Thailand, and in 
transporting herbicide containers through 
Thailand.  If necessary, the RO should 
request the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC), and associate them 
with the claims file.  

2.  The RO should undertake appropriate 
action to schedule the veteran for a 
hearing before RO personnel in accordance 
with his June 2002 request for such a 
hearing.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).      

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include a medical 
examination and opinion, if appropriate) 
has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for non-Hodgkin's 
lymphoma, in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
the current version of 38 C.F.R. § 3.159 
(2003) and all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




